IN THE SUPREME COURT OF THE STATE OF DELAWARE

ANZARA BROWN,                              §
                                           §   No. 8, 2015
      Defendant Below-                     §
      Appellant,                           §
                                           §
      v.                                   §   Court Below—Superior Court
                                           §   of the State of Delaware,
STATE OF DELAWARE,                         §   in and for Kent County
                                           §   Cr. ID 1205025968A
      Plaintiff Below-                     §
      Appellee.                            §

                          Submitted: January 8, 2015
                           Decided: January 22, 2015

Before STRINE, Chief Justice, HOLLAND, and VALIHURA, Justices.

                                 ORDER

      This 22nd day of January 2015, upon consideration of the notice to

show cause and the appellant’s response thereto, it appears to the Court that:

      (1)    The appellant, Anzara Brown, filed this appeal on January 6,

2015 from a Superior Court decision dated December 18, 2014.              The

Superior Court’s decision denied Brown’s motion for a new trial. The

motion for a new trial was filed after this Court, on June 9, 2014, remanded

Brown’s direct appeal in No. 603, 2013.

      (2)    When we remanded Brown’s direct appeal, we retained

jurisdiction over the case. On January 7, 2015, the Superior Court returned

case No. 603, 2013 from remand. A new briefing schedule has been issued
in that case and Brown will have the opportunity to challenge the Superior

Court’s denial of his motion for a new trial. The notice of appeal in No. 8,

2015 is duplicative of the appeal already pending in No. 603, 2013.

Consequently, this appeal will be dismissed as improvidently filed.

      NOW, THEREFORE, IT IS ORDERED that this appeal is hereby

DISMISSED.

                                      BY THE COURT:


                                      /s/ Karen L. Valihura
                                             Justice




                                     -2-